DETAILED ACTION
This Non-Final Office Action is in response to claims filed 6/26/2018.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/2019 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pike et al. (US 2019/0095859 A1), hereinafter Pike.
Claim 1
Pike discloses the claimed computer-implemented method (see at least Figure 3) for coordinating the movement of assets at transfer hubs (see at least abstract), the method comprising determining, by a computing system that includes one or more computing devices (i.e. computer system 110), one or more assets (i.e. trailer 122 or freight vehicle 12) to move from a first location (i.e. sub-region) associated with a transfer hub
Pike further discloses that the claimed method comprises assigning, by the computing system, a jockey (i.e. freight operator) to move the one or more assets to a second location associated with the transfer hub (i.e. a destination specified in the freight request) based at least in part on an availability of the jockey (see at least ¶0028, regarding that computer system 110 implements a selection process to match a trailer 122 with a freight operator associated with an available freight provider, in which the availability of the freight operators is considered). The limitation of “a second location associated with the transfer hub” does not require the second location to be located at the transfer hub, where “transfer hub” is interpreted as a location where a transfer occurs, in light of the Applicant’s specification. Given that the destination (i.e. “second location”) is determined by the shipper facility (i.e. “transfer hub”), the destination may be reasonably interpreted as being associated with the shipper facility.
Pike further discloses that the claimed method comprises directing, by the computing system, the jockey to move the one or more assets from the first location to the second location (see at least ¶0030-0031, regarding that the selected freight operator is guided from the shipper site to the destination).
Claim 2
Pike further discloses that determining the one or more assets to move from the first location associated with the transfer hub comprises: 
determining, by the computing system, one or more first assets (i.e. trailer 122B) that are located at the first location at a current time (see at least ¶0027, regarding that the matching of the trailer 122  with an operator may occur at various times, such as concurrently while the shipper is packing the trailer; and 
grouping, by the computing system, the one or more first assets into a first group to move the one or more first assets in the first group together from the first location (see at least ¶0030-0031, regarding that the trailer is transferred to a destination by the selected freight operator, where the trailer is one of a pool of available trailers that reside within a sub-region of the shipper facility, as described in ¶0023). The claim language only requires one “first asset” to be grouped into “a first group,” and thus, the moving of the trailer from the shipper facility to the destination reasonably teaches the claimed limitation.
Claim 3
Pike further discloses determining, by the computing system, one or more second assets (i.e. freight vehicle 14), and grouping, by the computing system, the one or more second assets into the first group to move the one or more first assets (i.e. trailer 122B) and the one or more second assets in the first group together from the first location (see at least ¶0017, with respect to Figure 1, regarding that vehicle 14 travels to trailer 122B located in shipper facility 22, so as to transport trailer 122B to a destination specified by the freight request). It is clear that the freight vehicle 14, i.e., “second asset,” will arrive at the first location at a future time, given that the freight vehicle 14 is remote from the shipper facility 22, depicted in Figure 1. As discussed in the rejection of claim 1, the limitation of “asset” may be reasonably interpreted as either a freight vehicle or trailer.
Claim 4
Pike further discloses that assigning the jockey to move the one or more assets to the second location associated with the transfer hub based at least in part on the availability of the jockey comprises: 
selecting, by the computing system, the second location from one or more candidate locations associated with the transfer hub to receive the one or more assets from the first location (see at least ¶0022, regarding that the shipper generates a freight service request received by computer system 110 that includes a designated destination);63
determining, by the computing system, that the jockey is available to move the one or more assets from the first location to the second location (see at least ¶0028, regarding that computer system 110 determines which freight operators are available and sufficiently proximate to the site of the shipper to pick up the trailer within the requested time interval); and 
assigning, by the computing system, the jockey to move the one or more assets from the first location to the second location (see at least ¶0030-0031).
The destination, i.e., “second location,” is reasonably selected “from one or more candidate locations” associated with the shipper facility, given that the shipper inputs the designated request that includes the destination.
Claim 7
Pike further discloses that determining that the jockey is available to move the one or more assets from the first location to the second location of the one or more candidate locations comprises: 
determining, by the computing system, one or more attributes associated with the one or more assets (see at least ¶0028, regarding criterion such as freight requests, e.g., size, weight, need for temperature control, is taken into consideration when matching a trailer with a freight operator);
determining, by the computing system, a pool of jockeys associated with the transfer hub (see at least ¶0021, regarding that a roster of freight operators for multiple carriers is maintained by the computer system 110); 
determining, by the computing system, one or more attributes associated with one or more jockeys from the pool of jockeys (see at least ¶0028, regarding the freight operators that are available and satisfy a threshold criterion of proximity are identified by computer system 110); and 
determining, by the computing system, the jockey from the one or more jockeys based at least in part on the one or more attributes associated with the jockey and the one or more attributes associated with the one or more assets (see at least ¶0028-0029, regarding the selection of the freight operator based on the availability and proximity of the freight operator and the freight request characteristics).  
Claim 8
Pike further discloses that the one or more attributes associated with the one or more assets comprise a cargo-type (see at least ¶0028, regarding the characteristics include size, weight, or need for temperature control), and the one or more attributes associated with the jockey comprise a jockey location within the transfer hub, a travel distance for the jockey to travel to the first location, a travel time for the jockey to travel to the first location, and shift information indicating working hours of the jockey (see at least ¶0028).
Claim 9
Pike further discloses that assigning the jockey to move the one or more assets to the second location associated with the transfer hub based at least in part on the availability of the jockey comprises: 
sending, by the computing system, an assignment request to the jockey, the assignment request associated with an assignment to move the one or more assets from the first location to the second location; and  65
receiving, by the computing system, a confirmation from the jockey, the confirmation indicating acceptance of the assignment request by the jockey (see at least ¶0030, regarding that the computer system 110 sends a confirmation to the freight operator identifying parameters of the assigned freight request and receives an acceptance of the invitation from the freight operator).
Claim 10
Pike further discloses detecting, by the computing system, a triggering event including at least one of a determination that the one or more assets are located at the first location (see at least ¶0023, regarding the request is generated by the on-site shipper at the shipper facility 22, where the request includes the location and identifier of the trailer, as described in ¶0016) and determining, by the computing system, the one or more assets to move from the first location associated with the transfer hub in response to the triggering event (see at least ¶0028-0031, regarding that the trailer is matched with a freight operator in response to the request). 
Claim 11
Pike discloses the claimed computing system for coordinating the movement of assets at transfer hubs, the system comprising one or more processors and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations (see at least ¶0073-0074, with respect to Figure 4, describing the computer system implemented as part of freight system 100 in Figure 1), the operations described in the rejection of claim 1.
Claim 12
Pike further discloses that determining the one or more assets to move from the first location associated with the transfer hub comprises: 
obtaining data indicative of a current location of one or more first assets from one or more autonomous vehicles being managed by the computing system (see at least ¶0032, regarding the location of the trailer and the freight operator is monitored by the computer system, where the freight operators are associated with freight vehicles defined as being autonomous in ¶0034);  66
determining that the one or more first assets are at the first location associated with the transfer hub at a current time based at least in part on the current location of the one or more first assets (see at least ¶0032, regarding that the locations are used to determine when the freight operator begins hauling the trailer out of the shipper facility); and 
grouping the one or more first assets into a first group (see at least ¶0030-0031, regarding that the trailer is transferred to a destination by the selected 
Pike is applied similarly in the rejection of claim 2.
Claim 13 
Pike further discloses that the operations further comprise obtaining data indicative of a current location of one or more second assets (i.e. freight vehicle 14) from one or more autonomous vehicles being managed by the computing system (see at least ¶0032, regarding the monitoring of the location of the freight operator’s location, where the freight operator may be associated with freight vehicle 14 in Figure 1; ¶0034, regarding freight vehicles are defined as autonomous).
Pike further discloses determining that the one or more second assets will arrive at the first location associated with the transfer hub at a future time based at least in part on the current location of the one or more second assets and grouping the one or more second assets in the group with the one or more first assets (see at least ¶0017, with respect to Figure 1, regarding that vehicle 14 travels to trailer 122B located in shipper facility 22, so as to transport trailer 122B to a destination specified by the freight request). It is clear that the freight vehicle 14, i.e., “second asset,” will arrive at the first location at a future time, given that the freight vehicle 14 is remote from the shipper facility 22, depicted in Figure 1. As discussed in the rejection of claim 1, the limitation of “asset” may be reasonably interpreted as either a freight vehicle or trailer.
Pike is applied similarly in the rejection of claim 3.
Claim 20
Pike further discloses assigning the jockey to move the one or more assets to the second location associated with the transfer hub based at least in part on the availability of the jockey comprises: 
sending an assignment request to a computing system associated with the jockey, the request including data indicative of the first location, the second location, and the one or more assets to be moved from the first location to the second location; and 
receiving an assignment conformation by the jockey from the computing system associated with the jockey, the assignment confirmation corresponding to the assignment request (see at least ¶0030, regarding that the computer system 110 sends a confirmation to the freight operator identifying parameters of the assigned freight request, including the destination, the location of the trailer, and the type of load, and receives an acceptance of the invitation from the freight operator).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pike in view of Schubert et al. (US 2019/0041852 A1), hereinafter Schubert.
Claim 5
While Pike discloses the use of requests associated with the shipper facility (i.e. “transfer hub”) to determine the destination (i.e. “candidate location”), Pike does not specifically disclose determining, by the computing system, the one or more candidate locations from the one or more locations associated with the transfer hub based at least in part on the one or more attributes associated with the one or more assets and the one or more attributes associated with the one or more locations and assigning, by the computing system, the jockey to move the one or more assets from the first location to one of the candidate locations
Specifically, Schubert discloses a well-known method of determining a drop-off spot within a given delivery destination (similar to the candidate location taught by Pike) based at least in part on one or more attributes associated with the package (similar to the asset taught by Pike) and one or more attributes associated with the destination location (similar to the requested destination taught by Pike, i.e. locations associated with the transfer hub) (see at least ¶0126, regarding the drop-off spot of the delivery destination is based on the package size and weather conditions at the delivery destination). Thus, modifying the delivery performed in Pike with the technique of determining a drop-off location within the delivery destination taught by Schubert provides for a system that assigns the jockey to move the one or more assets from the first location to one of the candidate locations.
Since the systems of Schubert and Pike are directed to the same purpose, i.e. delivering an asset to a destination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pike, so as to determine, by the computing system, the one or more candidate locations from one or more locations associated with the transfer hub based at least in part on one or more attributes associated with the one or more assets and one or more attributes associated with the one or more locations and assigning, by the computing system, the jockey to move the one or more assets from the first location to one of the candidate locations in the same manner that Schubert determines a drop-off spot within a given delivery destination based at least in part on one or more attributes associated with the package and one or more attributes associated with the destination 
Claim 6
Schubert further discloses that the one or more attributes associated with the package (similar to the one or more assets taught by Pike) comprise at least one of a cargo-type (see at least ¶0147-0148, regarding the consideration of the object to be dropped off, e.g., weight, size, value, content, fragility, etc.), and the one or more attributes associated with the destination location (similar to the one or more locations taught by Pike) comprise at least one of an available capacity for receiving the one or more assets, geographic coordinates, or characteristics or facilities associated with holding a cargo-type associated with the one or more assets (see at least ¶0146-0148, regarding the consideration of the drop-off spot being large enough to accommodate the object, the safety of the neighborhood, history of pick-up spots and their associated ratings, etc.).
Claim 14
While Pike discloses the use of requests associated with the shipper facility (i.e. “transfer hub”) to determine the destination (i.e. “candidate location”), Pike does not specifically disclose determining the one or more candidate locations associated with the transfer hub to receive the one or more assets from the first location based at least in part on one or more attributes associated with the one or more assets and one or more attributes associated with one or more locations associated with the transfer hub. However, it would obvious to modify the destination of Pike to be more specifically a 
Specifically, Schubert discloses a well-known method of determining a drop-off spot within a given delivery destination (similar to the candidate location taught by Pike) based at least in part on one or more attributes associated with the package (similar to the asset taught by Pike) and one or more attributes associated with the destination location (similar to the requested destination taught by Pike, i.e. location associated with the transfer hub) (see at least ¶0126, regarding the drop-off spot of the delivery destination is based on the package size and weather conditions at the delivery destination). 
Since the systems of Schubert and Pike are directed to the same purpose, i.e. delivering an asset to a destination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pike, so as to determine the one or more candidate locations associated with the transfer hub to receive the one or more assets from the first location based at least in part on one or more attributes associated with the one or more assets and one or more attributes associated with one or more locations associated with the transfer hub in the same manner that Schubert determines a drop-off spot within a given delivery destination based at least in part on one or more attributes associated with the package and one or more attributes associated with the destination location, with the predictable result of providing a delivery at a drop-off spot that is satisfactory to object recipients (¶0128 of Schubert).
Claim 15
Pike further discloses that the operations further comprise: 
obtaining data indicative of one or more jockeys associated with the transfer hub and data indicative of one or more attributes associated with the one or more jockeys from a jockey management computing system (see at least ¶0021, regarding that a roster of freight operators for multiple carriers is maintained by the computer system 110; ¶0028, regarding the freight operators that are available and satisfy a threshold criterion of proximity are identified by computer system 110); and  67
determining that the jockey is available to move the one or more assets from the first location to a selected location in the one or more candidate locations at a future time based at least in part on the one or more attributes associated with the one or more jockeys (see at least ¶0028-0029, regarding the selection of the freight operator based on the availability and proximity of the freight operator and the freight request characteristics; ¶0027, regarding the variations of timing that include matching the freight operator in advance).
Claim 16
Pike further discloses that the operations further comprise: 
determining the second location associated with the transfer hub as the selected location in the one or more candidate locations (see at least ¶0022, regarding that the shipper generates a freight service request received by computer system 110 that includes a designated destination); and 
scheduling an assignment for the jockey to move the one or more assets from the first location to the second location at the future time (see at least ¶0030-0031).
The destination, i.e., “second location,” is reasonably selected “from one or more candidate locations” associated with the shipper facility, given that the shipper inputs the designated request that includes the destination.
Claim 17
Schubert further discloses that the one or more attributes associated with the package (similar to the one or more assets taught by Pike) comprise at least one of a cargo-type (see at least ¶0147-0148, regarding the consideration of the object to be dropped off, e.g., weight, size, value, content, fragility, etc.).
Claim 18
Schubert further discloses that the one or more attributes associated with the destination location (similar to the one or more locations taught by Pike) comprise at least one of an available capacity for receiving the one or more assets, geographic coordinates, or characteristics or facilities associated with holding a cargo-type associated with the one or more assets (see at least ¶0146-0148, regarding the consideration of the drop-off spot being large enough to accommodate the object, the safety of the neighborhood, history of pick-up spots and their associated ratings, etc.).
Claim 19
Pike further discloses that the one or more attributes associated with the jockey comprise a jockey location within the transfer hub, a travel distance for the jockey to travel to the first location, a travel time for the jockey to travel to the first location, and shift information indicating working hours of the jockey (see at least ¶0028).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661